Title: From George Washington to John Hancock, 29–30 June 1777
From: Washington, George
To: Hancock, John



Sir
Head Qrs Middle Brook June 29[–30] 1777 9 OClock. P.M.

I have not been able to ascertain yet with any degree of precision, the loss sustained by the Enemy in the Several Skirmishes on Thursday, though we have many reasons to beleive it was much more considerable, than what it was apprehended to be, when I had the Honor of addressing you upon the subject. The Inclosed Copy of a Letter from Lord Stirling contains the fullest and most particular information that I have received, and the Accounts given by Sundry Inhabitants to persons who have been in the Neighbourhood where the Skirmishes were and where the Enemy were encamped, countenance this Intelligence. As to our loss as reported by the Enemy, I am persuaded it is exaggerated beyond all bounds of truth or probability, being assured by Lord Stirling, that it was trifling, and by such Deserters as have come in, that they saw but very few prisoners taken. It would have been certainly known before this—(that is, the Number not yet returned)—had not some of the parties, and I beleive the most which were then out, joined the Corps since detached.
In respect to the Enemy’s designs or intended movements, they are not to be determined. It is certain they got into Amboy Yesterday Evening and from advices this Morning from Officers sent to South Amboy to observe their Motions, there were strong reasons to conclude they were evacuating the Town, as their Horse had gone over to Staten Island

and as several Boats were also passing with Baggage and Others with Troops. There were further circumstances favouring this Opinion—such as Apparent breaches in some of their Lines—Yet Genl Sullivan informs me by a Letter just now received, that from all the Intelligence he has been able to obtain to day, he does not think, they have any serious intention of quitting It, and that all their movements are a feint, calculated merely to deceive and to cover some plans they have in view. I have Two Brigades—Scotts & Conways—now lying at and near Woodbridge, as Corps of Observation and to act as circumstances may require. Genl Sullivan was down in the same Neighbourhood with his Division, till this Evening when he returned, it appearing to him unnecessary to remain longer, and that the Brigades, I have mentioned, would be sufficient for any Event likely to take place. I have the Honor to be with great respect Sir Yr Most Obedt servt

Go: Washington


P.S. June 30th From Intelligence received last Night, the Opinion that the Enemy are evacuating Amboy, seems to be more confirmed.
As the Facts in Lord Stirlings Letter are rather taken up on Report, than from any certain knowledge of their having happened, I cannot consider them sufficiently authentic for publication—nor are they transmitted for that purpose—Though I am well persuaded, the Enemy’s loss was much more considerable than it was at first immagined to be. It has been reported to me to day, that the Enemy took Sixty four prisoners in the Whole—Whether they were all of our Army or in part Countrymen, I cannot decide—For having detached at that time a Number of Light parties, and many of them having fallen in with the Corps ordered out since, Returns could not be made with accuracy. The prisoners taken by us were Thirteen—Two of which are Light Dragoons—the rest Infantry. Genls Scott & Conway intended to move towards Amboy this Morning, but it is probable the Rain has prevented them. I am &c.


Go: Washington
